Citation Nr: 1415009	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-42 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, (now claimed as migraines).

2.  Entitlement to service connection for migraines, to include as secondary to service-connected degenerative arthritis of the lumbosacral spine.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbosacral spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1972 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) at the Togus VA Medical Center in Augusta, Maine.  Jurisdiction lies with the RO in Indianapolis, Indiana, where the Veteran resides.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of service connection for migraines, to include as secondary to service-connected degenerative arthritis of the lumbosacral spine, entitlement to an  evaluation in excess of 20 percent for degenerative arthritis of the lumbosacral spine, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for headaches was initially denied on the merits in an unappealed May 2006 rating decision, on the grounds that there was no evidence of a headache condition, or treatment for a chronic head injury.

2.  The evidence received since the May 2006 rating decision is not cumulative and redundant; not previously considered by agency decision makers; relates to an unestablished fact necessary to substantiate the Veteran's claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The May 2006 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.   New and material evidence has been received, and the Veteran's claim for service connection for migraines, to include as secondary to service-connected degenerative arthritis of the lumbosacral spine, is reopened.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.    Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126;  38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.  

II.  New and Material Evidence

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for migraines, to include as secondary to service-connected degenerative arthritis of the lumbosacral spine, is based on the same factual basis as the previously claimed service connection for headaches, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra. 

In a May 2009 rating decision, the RO did not assess whether new and material evidence had been submitted to reopen the Veteran's claim, and considered entitlement to service connection for migraines, to include as secondary to service-connected degenerative arthritis of the lumbosacral spine de novo.  However, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The Veteran is not prejudiced by the Board's adjudication in this regard as the decision herein finds that new and material evidence has been received to reopen the claim.

Service connection for headaches was initially denied on the merits in an unappealed May 2006 rating decision, on the grounds that there was no evidence of a headache condition, or treatment for a chronic head injury.  The Veteran did not appeal the denial of his claim and the May 2006 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence received since the May 2006 rating decision includes VA treatment records from 2008 which show the Veteran having a diagnosis of migraines.  This evidence is new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that this evidence is relevant in establishing that the Veteran currently has a diagnosis of a headache disorder.  Because the claim was denied in May 2006 on the basis that there was no diagnosis of migraines or a chronic headache disorder, this new evidence relates to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  
Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim. 

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of service connection for migraines, to include as secondary to service-connected degenerative arthritis of the lumbosacral spine, is reopened.


REMAND

With regard to all remanded claims, updated VA treatment records may be helpful in adjudication of the claim, and should be obtained.


Migraine Headaches

The Veteran was afforded a VA examination in November 2008.  The examiner stated that the Veteran did not have a diagnosis of migraine headaches, and that his symptoms were most consistent with tension headaches.  The examiner went on further to state that the Veteran's headaches do not appear to be associated with his lumbar back pain, as the time frame was not appropriate, as "his migraines started after a known head injury and do not increase when he has increased back pain."
However, the examiner failed to consider the Veteran's VA treatment records, which show diagnoses of migraine headaches in September and October 2008 records; and further, did not consider whether the Veteran's headaches were a directly related to his period of active duty service.  The Board therefore finds that the November 2008 opinion is inadequate, and remand is required for a new VA examination.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Degenerative Arthritis of the Lumbosacral Spine

In conjunction with his claim for an increased rating, the Veteran was afforded a VA examination in November 2008 to assess the current level of severity of his degenerative arthritis of the lumbosacral spine.  While over five years have passed since the most recent examination was conducted, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, at an August 2012 General Medical VA examination, the Veteran stated that he had significant pain that prevented him from being able to perform many tasks, including walking, bending over, and moving around.  Accordingly, in light of the Veteran's allegations of worsening of his condition, and that the last examination was conducted over five years ago, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's degenerative arthritis of the lumbosacral spine.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

TDIU

Since the Veteran's appeal for an increased rating and for service connection may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a), the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a significant impact on a Veteran's claim for the second issue).

Also, the Veteran's December 2008 Application for Increased Compensation Based on Unemployability (VA 21-8940) reflects that the Veteran worked at a McDonald's from April 2000 to March 2003, Northwest Production from June 2003 to September 2003, and last worked at a Steak 'n Shake from October 2003 to December 2003.  Although requested, to this date no completed Request for Employment Information Forms (VA Form 21-4192) has been received from these employers.  Since this case is being returned, the AOJ should again attempt to have those employers complete a VA Form 21-4192.  38 U.S.C.A § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Send another VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to the Veteran's former employers, McDonald's, Northwest Production, and Steak 'n Shake.  Any response received should be associated with the claims folder. 

2.  Obtain updated VA treatment records from the VAMC Northern Indiana Health Care System, and VAMC Indianapolis, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2012 to the present.

3.  Schedule the Veteran for an appropriate VA neurological examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  

The examiner must identify all current disorders or conditions manifested by recurrent or chronic headaches, to include migraines, tension, and muscular.    The examiner must then opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed headache disorder is caused or aggravated by a) military service or b) the Veteran's service-connected degenerative arthritis of the lumbosacral spine.  

The requested opinion must be accompanied by a thorough reasons and basis for the opinion rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided.  

4.  Schedule the Veteran for a VA spine examination to determine the nature and current level of severity of his service-connected degenerative arthritis of the lumbosacral spine.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  

The examiner should render specific findings as to the impact of the service-connected degenerative arthritis of the lumbosacral spine on the Veteran's ability to secure or follow a substantially gainful occupation. 

5.  Following completion of the above development requested, readjudicate the Veteran's claims, including TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


